The opinion of the Court was delivered by
Mr. Chief Justice McIver.
These two cases, together with another brought by the same plaintiffs against Horatio C. Hughes (the last named, case not being involved in this appeal), all growing ont of the same state of facts substantially, and involving the same principles of law, -were heard *298and considered together by his Honor, Judge Benet, and from his decree the defendants in the two cases named in the title have appealed.
The facts are so fully and clearly stated in the Circuit decree, and the conclusions reached by the Circuit Judge are so satisfactorily vindicated by the reasoning which he has employed and the authorities which he has cited in his decree (which should be incorporated in the report of this case), that it would be a mere work of supererogation for this Court to add anything to what is there so well said. The Circuit decree is, therefore, adopted as the opinion of this Court.
The judgment of this Court is, that the judgment of the Circuit Court in the two cases named in the title be affirmed.